DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
35 USC 112(d) rejection to Claim 9 is withdrawn since the claim is cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a forming mold”. It is unclear if a forming mold is a requirement of the claim since it is recited passively.
Claims 1-8, 11-17 and 19 are also rejected for being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8, 11-13, 16-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heilman et al. (US4573902A), herein Heilman.
	As to Claim 1, Heilman teaches:
A retaining unit that is incorporated into a forming mold, the forming mold including an ejection mechanism, the ejection mechanism comprising an ejector plate and being configured to form a molded product by use of a fixed-side die and a movable-side die, the retaining unit [with regard to forming mold and ejection mechanism, this limitation is present in the preamble and is with regard to a separate device rather than directed towards the retaining unit. The limitations regarding the intended use of a retaining unit are not interpreted as structural limitations on the device itself. See MPEP 2111.02] comprising: a first member configured to be movable and to function as an ejector pin [Fig. 8, #161]; a second member used in a fixed state and fixed to the ejector plate [Fig. 
	As to Claim 2, Heilman teaches:
The retaining unit as claimed in claim 1, wherein the second member has a recess [Fig. 8, #183] into which at least a distal end portion of the pressing unit is fitted, and the pressing unit presses the second member with at least the distal end portion thereof fitted into the recess.
	As to Claim 4, Heilman teaches:
The retaining unit as claimed in claim 1, wherein the pressing unit is configured such that a pressing force thereof to the second member is adjustable in a state in which the pressing unit is incorporated into the first member [Fig. 14 and 15, when #171 hits #193 it is a predetermined force that is applied to #161 in a movement direction of the first member].
	As to Claim 5, Heilman teaches:

	As to Claim 6, Heilman teaches:
The retaining unit as claimed in claim 1, wherein the fixing member is larger in outer diameter than the first member [The claim is met because the fixing member is optional in claim 1].
	As to Claim 8, Heilman teaches:
The retaining unit as claimed in claim 1, wherein the pressing unit is a ball plunger [Fig. 8, #173] that has a distal end provided with an engagement portion to be engaged with the second member.
	As to Claim 11, Heilman teaches:
The ejection mechanism of the forming mold as claimed in claim 10, further comprising one or a plurality of biasing unit [Fig. 8, #163] configured to energize the first member toward a position where the first member is engaged with the second member, wherein the ejector plate has a recess into which the second member is fitted, and the second member is fixedly fitted into the recess [see Fig. 8 and 9].
	As to Claim 12, Heilman teaches:
The ejection mechanism of the forming mold as claimed in claim 11, further comprising a holder [Fig. 8, #157] which houses the biasing unit, wherein the holder has: an outer holder attached to the movable-side die or the ejector plate; and an inner holder slidably engaged with the outer holder, and the holder restricts a sliding amount of the inner 
	As to Claim 13, Heilman teaches:
The ejection mechanism of the forming mold as claimed in claim 1, wherein the first member is configured such that, when the ejector plate is moved to a predetermined position, the first member is connected with a movable-side die plate and is kept at the predetermined position [see Fig. 8, 9, 14, 15]
	As to Claim 16, Heilman teaches:
A fixed-side die and/or a movable-side die [Fig. 1], comprising the ejection mechanism of the forming mold as claimed in claim 1.
	As to Claim 17, Heilman teaches:
A forming mold [Fig. 1] comprising the fixed-side die and/or the movable- side die as claimed in claim 16.
	As to Claim 19, Heilman teaches:
The ejection mechanism [Fig. 8, purpose of #36 latch system acts as an ejection mechanism] of the forming mold as claimed in claim 1, wherein the ejector pin [Fig. 8, #161] contacts with or is fitted to a moving member in the molded product [Fig. 1, #21 mold] or the forming mold.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heilman et al. (US4573902A), herein Heilman.
As to Claim 3, Heilman the retaining unit as claimed in claim 1, but is silent to wherein the pressing unit is detachably incorporated into the first member or the fixing member.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "Press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art's] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose:' 
	Heilman discloses the claimed invention except for the pressing unit being detachable.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make it detachable, since it have been held that constructing formerly integral structure in various elements involves only routine skill in art.  One would have been motivated to make the elements separable.
Claim 7, Heilman teaches the retaining unit as claimed in claim 1, but is silent to the claimed shape of the second member. However, it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23. In this case, the change in shape between the instant claims and the prior art of the second member would provide only expected results, and is thus considered to be obvious.

Allowable Subject Matter
Claims 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 9/14/2021 have been fully considered but they are not persuasive. 
Applicant appears to argue on page 9 that the prior art is not in the same technical field. However, the prior art is analogous art to the claimed invention since the prior art is in molding and the claims are also referring to molding. 
Applicant appears to further argue on page 9 that the prior art does not disclose an ejector plate or an ejector pin. However, Heilman discloses ejector plate [Fig. 8 plate #216] and ejector pin [Fig. 8, #161]. Further, as seen in Fig. 8, the purpose of #36 latch system acts as an ejection mechanism.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schneider et al. (US6491513B1) and Olaru (US9358713B2) Fig. 4a and 4b.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.T./Examiner, Art Unit 1742                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743